DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election, with traverse, of the invention of Group II, claim 10, in the reply filed on January 19, 2021, by Robert E. Hanson, is acknowledged. 
	Applicants have additionally elected, with traverse, the species of SEQ ID NO:11. 
	The traversal is on the basis that claim 15 is a product claim that incorporates all of the limitations of claim 10. 
	Upon further consideration, and in light of Applicants’ arguments, the invention of claim 15 has been REJOINED. New claims 38-39 have also been REJOINED (as product claims that depend (in)directly from claim 10).
	With respect to species election, upon further consideration, and in light of Applicants’ arguments, the species of SEQ ID NOs:1, 18, and 19 have been REJOINED. 

Claims
The response submitted on January 19, 2021 has been entered. 
Claims 1-18 and 32-39 are pending in the application. 
Claim 1-9, 11-14, and 16-18 are withdrawn for being directed to non-elected invention(s). 
Claims 10, 15, and 32-39 are examined in this Office action.
Claim Interpretation
Claim 35 is interpreted to require, in the alternative, the full-length sequences of either of (i) SEQ ID NO:1, (ii) SEQ ID NO:11, (iii) SEQ ID NO:18, or (iv) SEQ ID NO:19. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b).


Claims 15 and 38-39 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 11, 13, and 14 of U.S. Patent No. 10,370,677 (parent patent), granted on August 6, 2019.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed and claimed in the referenced patent, since the referenced patent and the instant application are claiming common subject matter.
	The instant claims are broadly drawn to a transgenic (soybean, maize, or cotton) plant, seed, cell or plant part comprising the recombinant polypeptide of SEQ ID NO:11. 
	Conflicting claims 11, 13, and 14 are drawn to a transgenic plant, seed, cell (i.e., microorganism) or plant part comprising a recombinant polypeptide recombinant DNA molecule encoding a protein that has at least 95% sequence identity to the polypeptide sequence of SEQ ID NO:11 (which is a sequence identical to instant SEQ ID NO:11). It is understood from the disclosure and the art that these transgenic plants will express both the recombinant DNA and the corresponding recombinant polypeptide. Thus the conflicting compositions also include the same components as the compositions presently claimed. The Specification of U.S. Patent No. 
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/or claims are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures (transgenic plants comprising recombinant DNA and the corresponding recombinant polypeptides), the properties Applicants disclose and/or claim are inherently present in both sets of claims.
	Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 11, 13, and 14 of U.S. Patent No. 10,370,677 and the claims 15 and 38-39 in the instant application are obvious variants and are not patentably distinct. See also MPEP § 804.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 10, 15, 32, and 36-39 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not 
The claims are broadly drawn to a recombinant polypeptide that comprises at least 85% (or at least 90%) sequence identity to the amino acid sequence of SEQ ID NO:11, wherein the polypeptide has herbicide-insensitive protoporphyrinogen oxidase activity; and wherein the protoporphyrinogen oxidase activity is insensitive to lactofen; and further to a transgenic cell (microorganism) that comprises the polypeptide. 
	The Specification describes the identification of protoporphyrinogen oxidases from microbial sequence databases using bioinformatic methods and a protoporphyrinogen oxidase bacterial screening system. The sequence of E. coli HemG (SEQ ID NO:4) was use as a starting sequence for bioinformatic analysis of microbial sequence databases. The bioinformatic analysis identified thirty-three novel putative protoporphyrinogen oxidases of the HemG PPO family from diverse bacterial sources (page 21, paragraph 071). 
	Applicants describe that the coding sequences for 10 selected HemG PPO enzymes were optimized for E. coli expression to eliminate any rare codons found in the wild-type DNA sequence. The E. coli optimized coding sequences for the 10 HemG PPO enzymes were then cloned into bacterial expression vectors (Id., paragraph 0072).
	Table 4 on page 28 provides SEQ ID NOs corresponding to HemG PPO variants, including H_N90, SEQ ID NO:11 from Enterobacter cloacae (see pages 27-28, paragraph 0086, Table 4; see also Sequence Listing). SEQ ID NO:42 is the corresponding nucleic acid sequence, dicot codon optimized (Id.). 
Id.).
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
	With the exception of the full-length protoporphyrinogen oxidase protein of SEQ ID NO:11, Applicants have not reduced to practice any other nucleic acid molecule encoding a protein having an amino acid sequence that has at least 85% sequence identity to SEQ ID NO:11, while also having a herbicide-insensitive protoporphyrinogen oxidase function. 
	Applicants’ exemplified species appear to be of a broadly claimed genus of recombinant DNA molecules comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein that has at least 85% sequence identity to amino acid sequence of SEQ ID NO:11, wherein the protein has herbicide-insensitive protoporphyrinogen oxidase (PPO) activity. However, Applicants have not reduced to practice a representative number of species of the broadly claimed genus of proteins, which would confer the recited function. For example, it is known in the art that the PPO protein family is large and diverse (Hao et al., 2011, Protoporphyrinogen oxidase inhibitor: an ideal target for herbicide discovery, CHIMIA 65: 961-969; see IDS filed 06/25/2019). Sequence alignment showed that the sequence identity is very Id., right-hand col., second paragraph). These factors do not appear to have been adequately addressed in the instant application.  
	In this case, the Specification fails to overcome the unpredictability of reducing to practice the expression of the broadly claimed genus of herbicide-insensitive protoporphyrinogen oxidases, as it does not provide an adequate description of the recited polypeptides, and which would be causally related to the recited activity. The representative species for the claimed genus of recombinant polypeptides at least 85% identical to SEQ ID NO:11 and having herbicide-insensitive protoporphyrinogen oxidase activity are not disclosed, and thus their structure and function are unknown.
	BLASTing® instant SEQ ID NO:11 in the NCBI/GenBank reveals as best hits (sequences producing significant alignments relative to H_N90) only seven polypeptides having at least 85% sequence identity to SEQ ID NO:11 over the entire query cover; see below. The structure-function relationship of these polypeptides with respect to herbicide-insensitiveness is unknown and is unpredictable. These polypeptides may or may not confer herbicide-insensitive protoporphyrinogen oxidase activity; and most of which were not in Applicants’ possession at the time of filing.

    PNG
    media_image1.png
    353
    1217
    media_image1.png
    Greyscale


	Describing and reducing to practice a genus of polypeptides with all possible single amino acid substitutions relative to the 178-amino-acids-long polypeptide of SEQ ID NO:11 would require describing and reducing to practice 19178 polypeptide sequences. Polypeptides consisting of an amino acid sequence 85% identical to SEQ ID NO:11 would have up to 27 random amino acid substitutions relative to SEQ ID NO:11. Accordingly, 27 x 19178 amino acid sequences would need to be described and reduced to practice; most of which were not in Applicants’ possession at the time of filing. The instant Specification fails to provide guidance for which amino acids of SEQ ID NO:11 can be substituted, and to which amino acids, and also which amino acids must not be changed, to maintain the functional activity of the encoded protein. The Specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and/or additions and still produce a functional protein.  
	Describing and reducing to practice the claimed genus of amino acid substitutions in the protein of SEQ ID NO:11 is unpredictable. While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited. Certain positions in the  substitutions at all. See Keskin et al., 2004, A new, structurally nonredundant, diverse data set of protein–protein interfaces and its implications, Protein Science 13: 1043-1055 (see IDS filed 06/25/2019), who teach that proteins with similar structure may have different functions (Abstract; pages 1043-1044). See also Guo et al., 2004, Protein tolerance to random amino acid change, Proceedings of the National Academy of Sciences USA 101: 9205-9210 (see IDS filed 06/25/2019), who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its inactivation (Abstract; page 9206; Table 1). In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid change in the protein set forth in SEQ ID NO:11. Furthermore, Thornton et al., 2000, From structure to function: approaches and limitations, Nature Structural Biology, structural genomic supplement, November 2000: 991-994 (see IDS filed 06/25/2019), teach that structural data may carry information about the biochemical function of a protein, while its biological role in the cell or organism is much more complex and additional experimentation is needed to elucidate actual biological function (page 992). 
Applicants have failed to reduce to practice the broadly claimed compositions that comprise proteins having at least 85% (or at least 90%) identity to SEQ ID NO:11 and having herbicide-insensitive protoporphyrinogen oxidase activity. Hence, Applicants fail to meet the test set forth by Eli Lilly. 
See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/written.pdf.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 15, 32-34, 36 and 38-39 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by the sequence of a protoporphyrinogen oxidase with a UniProtKB Accession No. A0A085G3K7, published 29 October 2014 (see IDS filed 06/25/2019). 
	The claims are drawn to a recombinant polypeptide that comprises at least 85% (or at least 90%, 95%, or 98%) sequence identity to the amino acid sequence of SEQ ID NO:1, wherein the polypeptide has herbicide-insensitive protoporphyrinogen oxidase activity; and wherein the protoporphyrinogen oxidase activity is insensitive to lactofen; and further to a transgenic cell (microorganism) that comprises the polypeptide.
Ewingella americana with a UniProtKB Accession No. A0A085G3K7 has been publicly available since at least 29 October 2014. This sequence is 99.5% identical to instant SEQ ID NO:1; see alignment below. There is only one amino acid difference (T->A) between these two sequences. A0A085G3K7 is also expressly identified as having oxygen-dependent protoporphyrinogen oxidase activity. 

ALIGNMENT OF INSTANT SEQ ID NO:1 AND A0A085G3K7
RESULT 2
A0A085G3K7_9GAMM
ID   A0A085G3K7_9GAMM        Unreviewed;       179 AA.
AC   A0A085G3K7;
DT   29-OCT-2014, integrated into UniProtKB/TrEMBL.
DT   29-OCT-2014, sequence version 1.
DT   07-OCT-2020, entry version 18.
DE   SubName: Full=Oxygen-independent protoporphyrinogen IX oxidase {ECO:0000313|EMBL:KFC78302.1};
DE            EC=1.3.-.- {ECO:0000313|EMBL:KFC78302.1};
DE            EC=1.3.3.4 {ECO:0000313|EMBL:KFC78302.1};
GN   ORFNames=GEAM_3911 {ECO:0000313|EMBL:KFC78302.1};
OS   Ewingella americana ATCC 33852.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Yersiniaceae; Ewingella.
OX   NCBI_TaxID=910964 {ECO:0000313|EMBL:KFC78302.1, ECO:0000313|Proteomes:UP000028640};
RN   [1] {ECO:0000313|EMBL:KFC78302.1, ECO:0000313|Proteomes:UP000028640}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 33852 {ECO:0000313|EMBL:KFC78302.1,
RC   ECO:0000313|Proteomes:UP000028640};
RA   Plunkett G.III., Neeno-Eckwall E.C., Glasner J.D., Perna N.T.;
RT   "ATOL: Assembling a taxonomically balanced genome-scale reconstruction of
RT   the evolutionary history of the Enterobacteriaceae.";
RL   Submitted (MAY-2014) to the EMBL/GenBank/DDBJ databases.
CC   -!- COFACTOR:
CC       Name=FMN; Xref=ChEBI:CHEBI:58210;
CC         Evidence={ECO:0000256|ARBA:ARBA00001917};
CC   -!- SIMILARITY: Belongs to the flavodoxin family.
CC       {ECO:0000256|ARBA:ARBA00005267}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:KFC78302.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; JMPJ01000069; KFC78302.1; -; Genomic_DNA.
DR   RefSeq; WP_034794962.1; NZ_JMPJ01000069.1.
DR   STRING; 910964.GEAM_3911; -.
DR   EnsemblBacteria; KFC78302; KFC78302; GEAM_3911.
DR   eggNOG; COG4635; Bacteria.
DR   Proteomes; UP000028640; Unassembled WGS sequence.
DR   GO; GO:0009055; F:electron transfer activity; IEA:InterPro.

DR   GO; GO:0004729; F:oxygen-dependent protoporphyrinogen oxidase activity; IEA:UniProtKB-EC.
DR   Gene3D; 3.40.50.360; -; 1.
DR   InterPro; IPR008254; Flavodoxin/NO_synth.
DR   InterPro; IPR001226; Flavodoxin_CS.
DR   InterPro; IPR026816; Flavodoxin_dom.
DR   InterPro; IPR029039; Flavoprotein-like_sf.
DR   Pfam; PF12724; Flavodoxin_5; 1.
DR   SUPFAM; SSF52218; SSF52218; 1.
DR   PROSITE; PS00201; FLAVODOXIN; 1.
DR   PROSITE; PS50902; FLAVODOXIN_LIKE; 1.
PE   3: Inferred from homology;
KW   Flavoprotein {ECO:0000256|ARBA:ARBA00022630};
KW   FMN {ECO:0000256|ARBA:ARBA00022643};
KW   Oxidoreductase {ECO:0000313|EMBL:KFC78302.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000028640}.
FT   DOMAIN          3..171
FT                   /note="Flavodoxin-like"
FT                   /evidence="ECO:0000259|PROSITE:PS50902"
SQ   SEQUENCE   179 AA;  20564 MW;  C84CC51589E468EE CRC64;

  Query Match             99.5%;  Score 942;  DB 285;  Length 179;
  Best Local Similarity   99.4%;  
  Matches  178;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MKALVLYSTRDGQTHAIA SYIASCMKEKAECDVIDLTHGEHVNLTQYDQVLIGASIRYGH 60
              |||||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db          1 MKALVLYSTRDGQTHAIA SYIASCMKEKAECDVIDLTHGEHVNLAQYDQVLIGASIRYGH 60

Qy         61 FNAVLDKFIKRNVDQLNNMPSAFFCVNLTARKPEKRTPQTNPYVRKFLLATPWQPALCGV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FNAVLDKFIKRNVDQLNNMPSAFFCVNLTARKPEKRTPQTNPYVRKFLLATPWQPALCGV 120

Qy        121 FAGALRYPRYRWIDKVMIQLIMRMTGGETDTSKEVEYTDWEQVKKFAEDFAKLSYKKAL 179
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAGALRYPRYRWIDKVMIQLIMRMTGGETDTSKEVEYTDWEQVKKFAEDFAKLSYKKAL 179




	The cloning and sequencing of the gene and the cDNA encoding A0A085G3K7 necessarily includes the generation of a recombinant polypeptide comprising A0A085G3K7.
It also inherently includes the generation of transgenic bacterial cells (microorganisms) that comprised A0A085G3K7, at least for sequencing purposes; it is axiomatic that sequencing technology in 2014 required cloning of the Ewingella americana genomic DNA into a DNA vector that was amplified in a bacterial host (i.e. transgenic cell) such as Escherichia coli.
Escherichia coli) that were used as hosts for the expression of A0A085G3K7 in the process of its identification, cloning, and sequencing.  
	The property of protoporphyrinogen oxidase activity being insensitive to lactofen would be inherent to the polypeptide with a sequence of the protoporphyrinogen oxidase with a UniProtKB Accession No. A0A085G3K7, which comprises the recited structure(s), which are required for the claimed function(s). 
	Accordingly, the sequence of the protoporphyrinogen oxidase with a UniProtKB Accession No. A0A085G3K7 anticipated the claimed invention.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over HORIKOSHI (Horikoshi et al., United States Patent No. 6,905,852 B1, granted June 14, 2005; see IDS filed 06/25/2019) in view of APONTE (Aponte et al., United States Patent Application Publication No. 2014/0123340 A1, published May 1, 2014; see IDS filed 06/25/2019) and the sequence of a protoporphyrinogen oxidase with a UniProtKB Accession No. A0A085G3K7, published 29 October 2014 (see IDS filed 06/25/2019).  

HORIKOSHI teaches herbicide-resistant protoporphyrinogen oxidase isolated from Nicotiana tabacum (entire document; see, e.g., col. 2, lines 42-49). 
HORIKOSHI teaches a protoporphyrinogen oxidase tolerant to photobleaching herbicide and derivatives thereof, comprising a polypeptide having the amino acid sequence represented by SEQ ID NO:2 or mutated peptides derived therefrom by deletion, addition, substitution, etc. of one or more amino acids in the above amino acid sequence and having an activity substantially equivalent to that of the protoporphyrinogen oxidase (Id.; see Abstract, for example). The protoporphyrinogen oxidase, which is highly tolerant to photobleaching herbicide, makes it possible to construct plants highly tolerant to photobleaching herbicide via the expression of this enzyme in host plants (Id.). 
HORIKOSHI also teaches a protoporphyrinogen oxidase gene comprising the nucleotide sequence represented by SEQ ID NO:3 or the nucleotide sequence in which one or more nucleotide in SEQ ID NO:3 is deleted, added, or substituted and which encode a polypeptide having an activity substantially equivalent to that of the protoporphyrinogen oxidase (col. 3, lines 7-13). 
HORIKOSHI teaches that protoporphyrinogen oxidase is an enzyme which converts protoporphyrinogen IX into protoporphyrin IX, in a tetrapyrrole synthesis system which exists universally in all organism. This enzyme is thought to be a target enzyme of a photobleaching E. coli has been isolated as a protoporphyrinogen oxidase gene in 1993 (col. 1, lines 21-28).  
	It is noted that, paralleling the teachings of HORIKOSHI, the instant disclosure also contemplates the identification of a HemG protoporphyrinogen oxidase from the bacterium Ewingella americana. 
	It is also noted that the protoporphyrinogen oxidase of instant SEQ ID NO:1 may be derived from HORIKOSHI’s herbicide-tolerant protoporphyrinogen oxidase comprising a polypeptide having the amino acid sequence represented by SEQ ID NO:2 or mutated peptides derived therefrom by deletion, addition, substitution, etc. of one or more amino acids in the above amino acid sequence and having an activity substantially equivalent to that of the protoporphyrinogen oxidase; as taught by HORIKOSHI (see supra). 
	HORIKOSHI teaches that the DNA of the invention can be prepared by degeneration of genetic code, and by changing the nucleotide sequence of the gene, without changing the encoding amino acid. Thus, the DNA of the invention comprises all nucleotide sequences which are based on the degeneration of the gene encoding the objective polypeptide (col. 3, lines 20-28). 
	HORIKOSHI teaches a transgenic plant comprising the recombinant DNA molecule encoding protoporphyrinogen oxidase, and a method for conferring PPO herbicide tolerance to a plant by expressing the recombinant DNA molecule for protoporphyrinogen oxidase (i.e., the DNA construct is present in the genome of a transgenic plant) (col. 7, lines 36-43).
HORIKOSHI does not explicitly teach a recombinant polypeptide that comprises the protoporphyrinogen oxidase of instant SEQ ID NO:1; or that comprises a targeting peptide. prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application for the following reasons. 
APONTE teaches plants having increased tolerance to herbicides (entire document), teaches a method for controlling undesired vegetation at a plant cultivation site, by providing a plant that comprises a nucleic acid comprising a nucleotide sequence encoding a wild-type or a mutated protoporphyrinogen oxidase (PPO) which is resistant or tolerant to a benzoxazinone-derivative herbicide, and teaches plants comprising wild-type or mutated PPO enzymes, and methods of obtaining such plants (Id., see Abstract, for example). 
APONTE teaches controlling undesired vegetation at a plant cultivation site, the method comprising providing a plant that comprises a nucleic acid comprising a nucleotide sequence encoding a wild type protoporphyrinogen oxidase (PPO) or a mutated protoporphyrinogen oxidase (mut-PPO) which is resistant or tolerant to a benzoxazinone-derivative herbicide (page 1, paragraphs 0008-0009, Summary of the Invention). The nucleic acids of the invention find use in enhancing the herbicide tolerance of plants that comprise in their genomes a gene encoding herbicide tolerant (i.e., herbicide-insensitive) wild-type or mut-PPO protein. Such a gene may bean endogenous gene or a transgene (page 5, paragraph 0058).
APONTE teaches that, to obtain plants that are tolerant or resistant to herbicide, a nucleic acid is “over-expressed” by methods and means known to the person skilled in the art (page 23, paragraph 0326). “Increased expression” or “overexpression” means any form of expression that is additional to the original wild-type expression level. Methods for increasing expression of genes or gene products are well documented in the art and include overexpression driven by appropriate promoters (Id., paragraph 0327). The promoter may be foreign or heterologous, to the plant host and/or to the mut-PPO nucleic acid sequence of the invention (page 28, paragraph Id.). 
APONTE teaches that "transgenic”, "transgene" or "recombinant” means with regard to a nucleic acid sequence, an expression cassette, gens construct or a vector comprising the nucleic acid sequence or an organism transformed with the nucleic acid sequences, expression cassettes or vectors according to the invention (page 25, paragraph 0340) (i.e., a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding protein that has herbicide-insensitive protoporphyrinogen oxidase activity). 
APONTE teaches mut-PPO nucleic acids of the invention in expression cassettes for expression in the plant of interest. The cassette will include regulatory sequences operably linked to a mut-PPO nucleic acid sequence of the invention. The term “regulatory element” refers to a polynucleotide that is capable of regulating the transcription of an operably linked polynucleotide. It includes, but not limited to, promoters, enhancers, introns, 5′ UTRs, and 3′ UTRs. By “operably linked” is intended a functional linkage between a promoter and a second sequence, wherein the promoter sequence initiates and mediates transcription of the DNA sequence corresponding to the second sequence. Generally, operably linked means that the nucleic acid sequences being linked are contiguous and, where necessary to join two protein coding regions, contiguous and in the same reading frame (page 27, paragraph 0358). The expression cassette will include in the 5′-3′ direction of transcription, a transcriptional and translational initiation region (i.e., a promoter), a mut-PPO nucleic acid sequence of the invention, and a transcriptional and translational termination region (i.e., termination region) functional in plants (page 29, paragraph 0360). 
Id.).
APONTE teaches PPO variants that include those sequences which, because of the degeneracy of the genetic code, encode the identical amino acid sequence of the native protein (page 15, paragraph 0221). Where appropriate, the gene(s) may be optimized for increased expression in the transformed plant. That is, the genes can be synthesized using plant-preferred codons for improved expression (page 28, paragraph 0362).
APONTE teaches the availability of many methods well known to the skilled artisan for obtaining suitable candidate nucleic acids for identifying a nucleotide sequence encoding a mut-PPO from a variety of different potential source organisms including microbes, plants, fungi, algae, mixed cultures, etc. (page 23, paragraph 0320). These methods include inter alia the preparation of cDNA or genomic DNA libraries, the use of suitably degenerate oligonucleotide primers, the use of probes based upon known sequences or complementation assays (for example, for growth upon tyrosine) as well as the use of mutagenesis and shuffling in order to provide recombined or shuffled mut-PPO-encoding sequences (Id.).
Ewingella americana with a UniProtKB Accession No. A0A085G3K7 has been publicly available since at least 29 October 2014. This sequence is 99.5% identical to instant SEQ ID NO:1; see alignment below. There is only one amino acid difference (T->A) between these two sequences. A0A085G3K7 is also expressly identified as having oxygen-dependent protoporphyrinogen oxidase activity. 

ALIGNMENT OF INSTANT SEQ ID NO:1 AND A0A085G3K7
RESULT 2
A0A085G3K7_9GAMM
ID   A0A085G3K7_9GAMM        Unreviewed;       179 AA.
AC   A0A085G3K7;
DT   29-OCT-2014, integrated into UniProtKB/TrEMBL.
DT   29-OCT-2014, sequence version 1.
DT   07-OCT-2020, entry version 18.
DE   SubName: Full=Oxygen-independent protoporphyrinogen IX oxidase {ECO:0000313|EMBL:KFC78302.1};
DE            EC=1.3.-.- {ECO:0000313|EMBL:KFC78302.1};
DE            EC=1.3.3.4 {ECO:0000313|EMBL:KFC78302.1};
GN   ORFNames=GEAM_3911 {ECO:0000313|EMBL:KFC78302.1};
OS   Ewingella americana ATCC 33852.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Yersiniaceae; Ewingella.
OX   NCBI_TaxID=910964 {ECO:0000313|EMBL:KFC78302.1, ECO:0000313|Proteomes:UP000028640};
RN   [1] {ECO:0000313|EMBL:KFC78302.1, ECO:0000313|Proteomes:UP000028640}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 33852 {ECO:0000313|EMBL:KFC78302.1,
RC   ECO:0000313|Proteomes:UP000028640};
RA   Plunkett G.III., Neeno-Eckwall E.C., Glasner J.D., Perna N.T.;
RT   "ATOL: Assembling a taxonomically balanced genome-scale reconstruction of
RT   the evolutionary history of the Enterobacteriaceae.";
RL   Submitted (MAY-2014) to the EMBL/GenBank/DDBJ databases.
CC   -!- COFACTOR:
CC       Name=FMN; Xref=ChEBI:CHEBI:58210;
CC         Evidence={ECO:0000256|ARBA:ARBA00001917};
CC   -!- SIMILARITY: Belongs to the flavodoxin family.
CC       {ECO:0000256|ARBA:ARBA00005267}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:KFC78302.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; JMPJ01000069; KFC78302.1; -; Genomic_DNA.
DR   RefSeq; WP_034794962.1; NZ_JMPJ01000069.1.
DR   STRING; 910964.GEAM_3911; -.
DR   EnsemblBacteria; KFC78302; KFC78302; GEAM_3911.

DR   Proteomes; UP000028640; Unassembled WGS sequence.
DR   GO; GO:0009055; F:electron transfer activity; IEA:InterPro.
DR   GO; GO:0010181; F:FMN binding; IEA:InterPro.
DR   GO; GO:0004729; F:oxygen-dependent protoporphyrinogen oxidase activity; IEA:UniProtKB-EC.
DR   Gene3D; 3.40.50.360; -; 1.
DR   InterPro; IPR008254; Flavodoxin/NO_synth.
DR   InterPro; IPR001226; Flavodoxin_CS.
DR   InterPro; IPR026816; Flavodoxin_dom.
DR   InterPro; IPR029039; Flavoprotein-like_sf.
DR   Pfam; PF12724; Flavodoxin_5; 1.
DR   SUPFAM; SSF52218; SSF52218; 1.
DR   PROSITE; PS00201; FLAVODOXIN; 1.
DR   PROSITE; PS50902; FLAVODOXIN_LIKE; 1.
PE   3: Inferred from homology;
KW   Flavoprotein {ECO:0000256|ARBA:ARBA00022630};
KW   FMN {ECO:0000256|ARBA:ARBA00022643};
KW   Oxidoreductase {ECO:0000313|EMBL:KFC78302.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000028640}.
FT   DOMAIN          3..171
FT                   /note="Flavodoxin-like"
FT                   /evidence="ECO:0000259|PROSITE:PS50902"
SQ   SEQUENCE   179 AA;  20564 MW;  C84CC51589E468EE CRC64;

  Query Match             99.5%;  Score 942;  DB 285;  Length 179;
  Best Local Similarity   99.4%;  
  Matches  178;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MKALVLYSTRDGQTHAIA SYIASCMKEKAECDVIDLTHGEHVNLTQYDQVLIGASIRYGH 60
              |||||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db          1 MKALVLYSTRDGQTHAIA SYIASCMKEKAECDVIDLTHGEHVNLAQYDQVLIGASIRYGH 60

Qy         61 FNAVLDKFIKRNVDQLNNMPSAFFCVNLTARKPEKRTPQTNPYVRKFLLATPWQPALCGV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FNAVLDKFIKRNVDQLNNMPSAFFCVNLTARKPEKRTPQTNPYVRKFLLATPWQPALCGV 120

Qy        121 FAGALRYPRYRWIDKVMIQLIMRMTGGETDTSKEVEYTDWEQVKKFAEDFAKLSYKKAL 179
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAGALRYPRYRWIDKVMIQLIMRMTGGETDTSKEVEYTDWEQVKKFAEDFAKLSYKKAL 179



Given HORIKOSHI teaches a protoporphyrinogen oxidase tolerant to photobleaching herbicide and derivatives thereof, teaches the isolation of a HemG a protoporphyrinogen oxidase gene from a bacterium, and teaches transgenic plants comprising the recombinant DNA molecule encoding PPO; given APONTE teaches recombinant DNA that comprises heterologous PPO-encoding nucleic acid sequences, teaches tissues specific promoters, teaches targeting sequences, expression vectors, constructs, and transformed plants overexpressing PPOs and PPO variants; it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use and to modify the compositions and methods taught by Ewingella americana PPO with the sequence identified as A0A085G3K7, by expressing it in a host cell (e.g., bacterial, plant); thus arriving at the Applicants’ invention with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of identifying additional PPOs that can confer herbicide tolerance in transgenic plants, as taught by HORIKOSHI and APONTE. In fact, HORIKOSHI provides guidance for the isolation and identification of HemG PPO genes, by introducing an expression type cDNA library into an E. coli mutant strain in which hemG is deleted, and isolating a cDNA clone which complements the growth (col. 6, line 66 – col. 7, line 9).  
Given APONTE teaches target sequences for targeting proteins to subcellular compartments, it would have been obvious to a person having ordinary skill in the art to generate expression constructs that target the desired PPO to a particular cellular location (cf. instant claim 37). 
Given both HORIKOSHI and APONTE teach codon degeneration, and given APONTE teaches gene optimization for increased expression in the transformed plant, using plant-preferred codons for improved expression, it would have been obvious to one of ordinary skill in the art to optimize the identified known Ewingella americana PPO with the sequence identified as A0A085G3K7 for expression and protoporphyrinogen oxidase activity in transformed plants; accordingly, the generation of the polypeptide molecule of instant SEQ ID NO:1 would have been mere optimization of the compositions and methods and a design choice, absent evidence to the contrary. It is noted that there is only a single amino acid difference (T ->A) between instant SEQ ID NO:1 and A0A085G3K7; and nothing in the instant disclosure points to any criticality or any unexpected results regarding this particular amino acid residue. 
in silico, cDNA library, and genomic library screening, DNA isolation and identification, recombinant DNA technology including vectors, constructs, targeting peptides, codon optimization, bacterial and plant transformation, and assaying PPO activity are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general. 

Summary
No claim is allowed.

Examiner’s Contact Information
                                                                                                                                                                      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663